Citation Nr: 1024211	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-19 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to December 
2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection and 
assigned a noncompensable rating.  The appeal is now under 
the jurisdiction of the RO in St. Petersburg, Florida.  The 
Veteran attended a hearing before the undersigned in January 
2010.

At his hearing, the Veteran indicated that he was no longer 
working and that he believed this was due to his PTSD.  This 
may be a claim for total disability based on individual 
unemployability.  He also attributed cervical and thoracic 
spinal problems to his PTSD, which may be a claim for 
secondary service connection.  Finally, VA treatment records 
indicate that the Veteran has a traumatic brain injury as a 
result of an injury while on active duty in Iraq, but service 
connection for this disorder has not yet been considered.  
These matters are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's only VA examination was in 2006, prior to 
discharge from service.  At that time, he reported that he 
was going to be working in computer administration after 
leaving the Army.  However, at his January 2010 hearing, the 
Veteran reported that he was currently not working and had 
only held one job since service, as a baker at Wal-Mart.  He 
lost that job in June 2009.  The Veteran explained that he 
was unable to work due to his social fears and difficulty 
interacting with others.  The Veteran's hearing testimony and 
VA treatment records also indicate that his PTSD is much more 
severe than the current noncompensable evaluation indicates.  
For example, he experiences insomnia, nightmares, 
hyperarousal, difficulty dealing with others (particularly at 
work), hyperarousal, social isolation, difficulty dealing 
with stress, poor concentration, anxiety, irritability, and 
memory loss.

Given that the last examination was almost four years ago and 
was prior to discharge, and that the Veteran has been unable 
to maintain a job since that time, a more contemporaneous VA 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered "contemporaneous").  Remand for a new 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examinations with a psychiatrist and a 
neurologist to determine the current 
severity of his PTSD and whether it is 
related to the Veteran's other physical 
disorders and to determine any symptoms 
that are attributable to traumatic 
brain injury.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
of the Veteran.

The examiners should conduct a complete 
history and physical.

The psychiatrist should describe the 
Veteran's PTSD symptoms in detail.  The 
examiner should discuss whether PTSD 
affects the Veteran's ability to work.  
The examiner should discuss whether the 
Veteran experiences other physical 
problems as a result of his PTSD, 
particularly problems with his cervical 
or thoracic spine.

The neurologist should describe any 
symptoms due to traumatic brain injury.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

2.  The RO/AMC should review the VA 
examination and take any steps necessary 
to insure its adequacy, including 
obtaining a new examination or an 
addendum opinion if required.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

